Citation Nr: 1130593	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for perennial allergic rhinitis with chronic postnasal drip.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1996 to December 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009 and June 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period covered in this appeal, the Veteran's perennial allergic rhinitis with chronic postnasal drip is manifested by watery mucoid nasal discharge bilaterally and edema of the turbinates; there is no evidence of polyps or of obstruction greater than 50 percent in either nasal passage.  


CONCLUSION OF LAW

The criteria for a compensable rating for perennial allergic rhinitis with chronic postnasal drip have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.31, 4.97, Diagnostic Code 6522 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre- and post-adjudication VCAA notice by letters, dated in May 2005 and September 2008.  The Veteran was notified of the evidence needed to substantiate the claim for a higher rating for his allergic rhinitis condition, namely, evidence indicating an increase in severity and the effect that worsening has on the claimant's employment and daily life.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The September 2008 letter included the notice of the criteria of the Diagnostic Code under which the claimant is rated for his disability, and the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent that the VCAA notice of September 2008 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in May 2009, February 2010, and April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  




To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim was not provided, the VCAA notice was deficient, but as the claim is denied no effective date is assignable by operation of law.  Therefore, the limited content error in the VCAA notice as to the effective date of a claim for a higher rating does not affect the essential fairness of the adjudication of the claim and the omission of content is nonprejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a personal hearing, but he declined a hearing.  The RO has obtained VA outpatient records.  The Veteran has not identified any additional evidence, to include any private medical records, for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in June 2005, December 2009, and September 2010, specifically to evaluate the nature and severity of the disability at issue.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

The Veteran's perennial allergic rhinitis with chronic postnasal drip is currently evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  He claims that his disability has worsened over the years and is severe such that a compensable rating is warranted.  

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, the criteria for the next higher rating, 10 percent, is a condition without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent rating, the condition would be accompanied by polyps.  



The pertinent evidence in the file consists of VA outpatient records and VA examinations conducted in June 2005, December 2009, and September 2010.

At the time of a VA examination in June 2005, the Veteran complained of a postnasal drip, which he reported had worsened over the course of the last year.  He had not seen an ear, nose, and throat (ENT) specialist for his nose or allergies.  He had been tried on a wide variety of antihistamines, decongestants, and nasal sprays.  Presently, his symptoms were somewhat controlled using Flonase, Benadryl, and Sudafed.  He denied any nasal obstruction, or a history of nasal or sinus surgery.  On examination, anterior rhinoscopy showed the septum to be midline.  The nasal airways were adequate bilaterally.  The inferior turbinates were pale and boggy and were hypertrophic bilaterally.  The impression was allergic rhinitis, with postnasal drip.  The examiner commented that the condition appeared to be under-evaluated and that the Veteran may benefit from further ENT or allergy evaluation.  

At the time of a VA examination in December 2009, the Veteran was noted to be taking multiple medications, namely Fexofenadine, Benadryl at night, and Flonase during the day.  On examination, his septum was straight.  The mucosa was certainly allergic.  The examiner stated that the Veteran did not respond well to vasoconstriction but that he could see that there was no pus or polyps, or any evidence of sinusitis.  The Veteran had a good airway except for the edema of his turbinates.  The impression was allergic rhinitis.  
 
At the time of a VA examination in September 2010, the Veteran indicated that took various medication for his history of recurrent nasal congestion and postnasal drip, including Allegra, Benadryl, and Flonase nasal spray, which were reasonably effective when used on a regular basis.  It was noted that VA records showed his symptoms worsened in the spring and fall.  The Veteran related that he took measures in his home to ameliorate his symptoms, including using air filters and anti-allergic pillows.  It was reported that he had not had a formal allergy workup or skin testing for allergies.  



On examination, the nasal passages were patent bilaterally with perhaps very slight nasal septal deviation to the right, but without any significant evidence for obstruction.  There were no nasal polyps noted.  There was watery mucoid nasal discharge bilaterally.  The impression was perennial allergic rhinitis with seasonal intensification.  The examiner suggested allergy consultation for skin testing and consideration of a desensitization program.  Regarding symptoms and employment, the Veteran was working as a social worker and had not missed any significant amount of work, which was not affected to any significant degree by his nasal symptoms.  

VA treatment records dated from 2003 through 2008 show complaints of allergy symptoms and a diagnosis of allergic rhinitis.  He was prescribed various medications to include loratadine, flunisolide, and Benadryl.  In June 2004, there was erythematous nasal mucosa and very mild congestion.  In July 2004, there were large inferior turbinates and pale and boggy mucosa, without polyps.  In June 2005, the Veteran reported that his medication was not relieving his nasal symptoms satisfactorily.  The symptoms were seasonal, but now they were chronic with no seasonal variation.  He complained of runny nose, watery eyes, itchy nose, and post nasal drip.  On follow up in September 2005, he indicated that one of his medications was giving him relief but that he felt that he had an obstruction in his right nostril for a few months despite the medication.  On examination the right nostril was hypertrophic with mucosa.  No polyps were seen and no obstructions were noted.  An otolaryngologist in October 2005 noted minimal septal deviation to the right with the airway space normal bilaterally, although the space was a little smaller on the right.  In July 2006, the Veteran reported that his nasal inhaler was no longer effective and his symptoms were not relieved.  He indicated that he continued to have congestion and postnasal drip.  In December 2008, it was noted that the Veteran was responding to Allegra.  






While there is objective evidence of allergic rhinitis with edema of the turbinates and watery mucoid nasal discharge bilaterally, such a condition was not shown to be so severe as to meet the specific criteria for a 10 percent rating under Diagnostic Code 6522, namely, greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As noted by the VA examiner in  September 2010, there was no significant obstruction, and outpatient records moreover do not reflect an obstruction greater than 50 percent in either nasal passage.  The medical evidence also does not show the presence of any polyps; therefore, the Veteran does not satisfy a 30 percent rating under Code 6522.  

There are no other diagnostic criteria under which the Veteran's disability would be more appropriately evaluated.  His underlying service-connected disease is rhinitis, which is specifically addressed in Diagnostic Code 6522, and therefore any other rating codes including those to evaluate sinusitis (Diagnostic Codes 6510-6514) are not applicable.  

In this case, consideration has been given to "staged ratings" for perennial allergic rhinitis with chronic postnasal drip over the period of time since service connection became effective.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that for the period considered in this appeal, the findings for the next higher rating have not been shown.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A review of the record indicates that the Veteran works as a social worker and has not missed any significant amount of work due to his rhinitis.  That is, his job is not affected to any significant degree by his nasal symptoms.  Further, the Board finds that Veteran's disability picture is encompassed by the rating criteria of Diagnostic Code 6522.  As the disability picture is encompassed by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for perennial allergic rhinitis with chronic postnasal drip is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


